DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, 8, 10, 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 12-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agapaiou et al (US20020004448A1), referred to herein as 'Agapaiou'.
Regarding Claim 1, Agapaiou discloses a catalyst composition comprising, in combination, a polymerization catalyst and a carboxylate metal salt (Claim 1). Further, it discloses the mixing of particulate silica having a particle size of 40 microns with aluminum stearate, a metal carboxylate (Example 1, [0154]). This reads on Claim 1, in which a particulate composition comprising a first fraction of parent particles is disclosed. 
Agapaiou does not explicitly disclose a second fraction of parent particles comprising particles with a maximum particle size of less than 5 microns; however, it does disclose that fines do exist within the particulate when the particle size of the particulate is small, and that by the use of a metal carboxylate compound that fines may be reduced ([0107]). Given that Agapaiou discloses the presence of fines and a method for reducing them, and given this method is identical to that disclosed by the instant invention (i.e. the mixture of a metal carboxylate with an olefin polymerization catalyst), the composite particles comprising a second fraction of parent particles and a binder must necessarily be produced in Agapaiou, as products made by the materially same processes cannot have mutually exclusive properties. See MPEP 2112.01 (I).
Agapaiou does not disclose that aluminum stearate binds only particles having a maximum particle size of less than 5 microns; however, aluminum stearate, one of the binders disclosed by the instant invention as suitable for producing composite particles from fines with a maximum particle size of less than 5 microns, is also used by Agapaiou. Further, the instant specification discloses that a suitable binder is one that agglomerates only the smallest of parent particles ([0011]). Given this, because the binder disclosed by Agapaiou is the same as that disclosed by the instant invention, the particles agglomerated by the binder as disclosed by Agapaiou must necessarily be of the same size range as those agglomerated by the instant invention, i.e. parent particles having a maximum particle size less than 5 microns. Products of the same process cannot have mutually exclusive properties – see MPEP 2112.01 (I).
Regarding Claims 2-5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Agapaiou is silent regarding the second parent fraction of parent particles having a maximum particle size of less than 50% of the volume average particle size of the first fraction of parent particles in Claim 2, the volume average particle size of the composite particles being between about 5 microns and about 500 microns in Claim 3, the particulate composition comprising less than about 5% by weight of free parent particles having a volume average particle size of less than 5 microns based on the total weight of the parent particles in Claim 4, and the composite particles comprising at least a portion of the second fraction of parent particles associated with an external surface of binder particles in Claim 5. However, the prior art uses the same process and binder as that disclosed by the instant invention, which discloses production of the products with the instant claimed properties. As such, the product of Agapaiou must necessarily also exhibit these properties, as products produced by the same process cannot have mutually exclusive properties. See MPEP 2112.01 (I).
Regarding Claim 6 & 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Agapaiou discloses the use of silica as a parent particle, which is an inorganic oxide.
Regarding Claim 12-14, the prior art discloses the limitations of Claim 1 as shown above.  Further, Agapaiou discloses the use of aluminum stearate as a binder, as discussed above.
Regarding Claim 15, the prior art discloses the limitations of Claim 1 as shown above.  Further, Agapaiou refers to the product of Example 1 after the binder is used as catalyst particles, meaning they have catalytic activity.
Regarding Claims 16-19, the prior art discloses the limitations of Claim 1 as shown above. Further, Agapaiou is silent regarding the catalytic activity being moderated by the binder in Claim 16, the particulate composition comprising one or more of increased density, increased surface conductivity or increased bulk conductivity, relative to a particulate composition absent binder in Claim 17, the binder controlling the physical and/or chemical properties of the composite particles in Claim 18, and the physical and/or chemical properties including one or more of catalytic activity, particle density, particle magnetic properties and particle electric properties in Claim 19. However, the prior art uses the same process and binder as that disclosed by the instant invention, which discloses production of the products with the instant claimed properties. As such, the product of Agapaiou must necessarily also exhibit these properties, as products produced by the same process cannot have mutually exclusive properties. See MPEP 2112.01 (I).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736